DETAILED ACTION
The following is an Allowance in response to application number 16/026,915 filed 11/4/2021. Claims 1-2 and 8-22 are pending and are allowed. 


Reasons for Allowance
Claims 1-2 and 8-22 were pending. Claims 1-2 and 8-22 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-2 and 8-22. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method and system for a demand aware replenishment system to include “a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to: receive, at a supply chain router operating within a supply chain management system, a demand signal comprising a change in inventory of an item at a node within the enterprise, the item identified with a stock keeping unit (SKU); determine, with the supply chain router, in real-time, whether to route the demand signal to an event processing engine of the supply chain management system by performing a lookup of the SKU in an SKU database; upon determining that the SKU is absent from the SKU database, block the demand signal from the event processing engine and route the demand signal to a legacy supply chain system that is operating concurrently with the supply chain management system; upon determining that the SKU is found in the SKU database, convert, with an event router operating within the supply chain management system, the demand signal to an informative signal that provides an indication of a type of inventory change, a particular product impacted by the change in inventory and a location of the inventory change, and route, using the event router, the demand signal to the event processing engine; based on the informative signal, determine, with the event processing engine, whether additional items are required at the node to rebalance inventory by: obtaining, for the item and the node, a current inventory and a demand forecast; and 2determining whether the current inventory is less than or greater than the demand forecast; and based on a determination that the current inventory is less than the demand forecast, automatically generate a transfer order by: calculating a difference between the current inventory and the demand forecast; and generating a transfer order equal to the difference, the transfer order being for one or more individual units of the item; and based on a determination that the current inventory is greater than or equal to the demand forecast, do not generate a transfer order.” The closest prior art found to be relevant is the cited Gopinath reference. Gopinath discloses receiving a demand signal, identifying an item using SKU data and generating a transfer order. The next closest prior art reference, Jones, teaches determining that additional inventory is required. However, neither Gopinath nor Jones disclose to determine, with the supply chain router, in real-time, whether to route the demand signal to an event processing engine of the supply chain management system by performing a lookup of the SKU in an SKU database; upon determining that the SKU is absent from the SKU database, block the demand signal from the event processing engine and route the demand signal to a legacy supply chain system that is operating concurrently with the supply chain management system; upon determining that the SKU is found in the SKU database, convert, with an event router operating within the supply chain management system, the demand signal to an informative signal that provides an indication of a type of inventory change, a particular product impacted by the change in inventory and a location of the inventory change, and route, using the event router, the demand signal to the event processing engine … automatically generate a transfer order by: calculating a difference between the current inventory and the demand forecast; and generating a transfer order equal to the difference, the transfer order being for one or more individual units of the item.” Gopinath’s disclosure considers a time sequenced plan for safety stock levels to be maintained by scheduling 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process and machine. Step 2A, prong 1: The claims recite a certain method of organizing human activity characterized by the steps of receiving demand and inventory data to determine whether additional inventory is needed and generate an order for additional inventory which is a sales activity and behavior. Step 2A, prong 2: The combination of the additional elements of a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to: receive, at a supply chain router operating within a supply chain management system, a demand signal comprising a change in inventory of an item at a node within the enterprise, the item identified with a stock keeping unit (SKU); determine, with the supply chain router, in real-time, whether to route the demand signal to an event processing engine of the supply chain management system by performing a lookup of the SKU in an SKU database; upon determining that the SKU is absent from the SKU database, block the demand signal from the event processing engine and route the demand signal to a legacy supply chain system that is operating concurrently with the supply chain management system; upon determining that the SKU is found in the SKU database, convert, with an event router operating within the supply chain management system, the demand signal to an informative signal that provides an indication of a type of inventory change automatically generate a transfer order by: calculating a difference between the current inventory and the demand forecast; and generating a transfer order equal to the difference integrate the abstract idea into a practical application. Specifically, the combination of additional elements recites a specific improvement over prior art systems of supply chain management by enabling a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Gopinath et al, US Publication No. 2015/0379449 A1
Jones et al, US Publication No. 2017/0200106 A1, methods and apparatuses are provided to automatically identify overstated perpetual inventory (PI) conditions regarding an inventory level of an item in a retail space. For example, in some embodiments, a method performed by a control circuit comprises determining that, a plurality of times, an item for sale at a retail store sells within a defined tolerance of a non-zero inventory quantity value and then stops selling for a period of time; and making a determination that an overstated PI condition exists with respect to an inventory level of the item at the retail store. In some embodiments, the overstated PI condition is automatically quantified and may be automatically corrected.
Boesjes, US Patent No. 7,664,757 B1, a multiply-integrated system for inventory, sales, and distribution of products comprises a supplier database, an order database, and a programmed order processor. The supplier database includes inventory/pricing information for multiple independent participating product suppliers, which may include: product manufacturers, distributors, and/or retailers. The order database includes order information received by the multiple participating product suppliers from multiple independent product purchasers. The multiple product purchasers may include any or all of: product manufacturers, distributors, retailers, and/or purchasers. The order processor is linked to the databases and programmed for implementing a multiply-integrated method comprising the steps of: a) receiving/entering pricing/inventory information for the supplier database; b/c) receiving/entering order information for multiple product purchasers into the order database; d) searching for ordered products available from a supplier; e) issuing instructions for delivery of each ordered and located product; f) updating the order database; and g) creating a financial accounting record for delivered products.
Moran et al, US Publication No. 2015/0172388 A1, a system and method are disclosed for supplying one or more goods to a physical store location. The goods may be received at a distribution center (DC). At the DC, the goods may be decanted from their shipping containers into one or more sub-totes, which are contained within one or more product totes. The sub-totes may 
Zhi-tao et al, Research on Construction Strategy of Enterprise Information Sharing in Supply Chain, 2010, information sharing is the base of enhancing management performance of supply chain, though it makes enterprise facing all kinds of risks, such as cost increasing, relation entangled and disclosing the secrets etc. This article indicates that information sharing is limited in supply chain, and the investment on its establishment is boundary based on a game model. The author also indicates that enterprises must control the information sharing from the following aspects, such as the extent, content and range etc. Only doing this, can enterprises obtain the maximum benefits from information sharing. In light of these thoughts, the authors then constructed an integrated frame of information sharing. In this frame, enterprises must consider the needs of strategic development and economic cost restraint comprehensively to ensure the extent, content and range of information sharing, and then realize the information sharing from a technical level so that the establishment of information sharing becomes coordinated planning and orderly interactive systems engineering from levels of strategy, tactics and technology

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624